Citation Nr: 0417381	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from July 
1962 to November 1967 and active service in the U.S. Air 
Force from January 1968 to April 1974 and from March 1976 to 
May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The claims folder was subsequently 
transferred to the RO in Cheyenne, Wyoming.

The veteran testified at a Travel Board hearing in March 
2000.  The presiding Board Member is no longer with the 
Board.  The veteran declined the opportunity to have an 
additional Board hearing.  See 38 C.F.R. § 20.707 (2003).  A 
transcript of the March 2000 hearing is associated with the 
claims folder.  

The case was previously before the Board, which issued a 
denial of the appeal in a November 2000 decision.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a motion by VA, in 
a May 2001 Order, the Court vacated the decision and remanded 
the matter to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  Subsequently, the Board undertook 
additional development on the issue on appeal pursuant to 
authority granted by 38 C.F.R. 
§ 19.9(a)(2).  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  
However, before completion of that development, the Court 
invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In October 2003, the Board remanded the 
case to the RO for completion of the remaining development.  
The case now returns to the Board for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As discussed above, the Court vacated the November 2000 Board 
decision and remanded the case to the Board for consideration 
of the VCAA, which was enacted in November 2000.  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no correspondence from the RO to the veteran 
that explains the evidence needed to substantiate his claim 
or that explains the respective responsibilities of the 
veteran and VA to secure or provide information or evidence 
needed to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans, supra.   

With respect to assistance, the VCAA provides that VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  In January 1999, the veteran provided a 
completed release of medical information to secure records 
from the California Department of Corrections.  He alleges 
that he was diagnosed as having PTSD due to service in 
Vietnam while he was incarcerated.  There is no indication 
that the RO ever took any action to secure these records.  On 
remand, the RO should take the necessary steps to do so.  

The Board observes that a claim for service connection for 
PTSD requires, among other things, verification of the 
veteran's alleged in-service stressor.  38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 
11 Vet. App. 353 (1998) (Board must make a specific finding 
as to whether the veteran engaged in combat).  In this case, 
the veteran alleges both combat- and non-combat related 
stressors occurring while serving in Vietnam, i.e., being a 
door gunner involved in multiple firefights, picking up the 
bodies of dead soldiers.  He also describes multiple periods 
of Vietnam service.  Review of the claims folder disclosed 
verification of service in Vietnam from December 1965 to 
November 1966 only, while the veteran served with the U.S. 
Army.  On remand, the RO should verify the veteran's periods 
of service in Vietnam for both his Army and Air Force tours 
of duty.  See generally 38 U.S.C.A. § 5103A(c)(3) (the duty 
to assist include obtaining relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain).

In addition, there has been no attempt to verify the stressor 
information provided by the veteran.  The Board acknowledges 
that much of this information, provided in statements dated 
in September 2002 and September 2003, is vague and offered 
without any date of occurrence, which renders the information 
unverifiable.  However, in the September 2002 statement, the 
veteran indicates that he was treated by a field medic in 
1965 when he took a round through his flight helmet.  The 
veteran was in service in Vietnam in 1965 for only one month, 
December.  This information is specific enough to allow a 
search of unit records for evidence of combat.  Also, unit 
records may verify whether his organization was utilized for 
evacuation of wounded and killed soldiers.  On remand, the RO 
should attempt to verify the veteran's alleged in-service 
stressors.  See id.   

Finally, the Board notes that in December 2000 the veteran 
completed a power of attorney in favor of attorney M. L. to 
represent him before the Board.  Then, in November 2003, he 
completed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of The 
American Legion.  Review of the claims folder reveals that, 
as late as February 2004, the RO was receiving correspondence 
on the veteran's behalf from M. L.  In addition, the RO sent 
copies of its last correspondence to the veteran, dated in 
April 2004, to both The American Legion and M. L.  A specific 
claim may be prosecuted at any one time by only one 
recognized organization or individual properly designated to 
represent the appellant.  38 C.F.R. § 20.601.  Before 
proceeding with any substantive development on remand, the RO 
should contact the veteran to clarify his wishes as to 
representation and, if necessary, secure another power of 
attorney in favor of the correct organization or individual.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
advise him that he appointed attorney M. 
L. as his representative in December 
2000, then appointed The American Legion 
as his representative in November 2003.  
The RO should explain that it has 
continued to receive correspondence on 
his behalf from M. L., such that it is 
unclear which representative he desires.  
It should also explain that the veteran 
may have only one duly recognized 
representative for any claim and ask him 
to clarify which representative, if 
either, he wishes to retain.  If 
necessary, the veteran should complete a 
new power of attorney or VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, in favor of the desired 
representative.

2.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

3.  The RO should attempt to secure 
treatment records from the California 
Department of Corrections for the period 
from 1983 to 1984, as specified in the 
veteran's January 1999 release of medical 
information.   

4.  The RO should verify, through the 
appropriate channels, the veteran's 
period(s) of service in Vietnam during 
all periods of service in the U.S. Army 
and the U.S. Air Force.  

5.  The RO should review the file, 
including all service personnel records 
and stressor statements from the veteran, 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to while in Vietnam.

6.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

7.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  In so 
doing, the RO must make a specific 
determination as to whether the veteran 
engaged in combat with the enemy.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

